Citation Nr: 1133027	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-32 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for binnasal pingueculae (BP), currently evaluated as noncompensable.  

2.  Entitlement to service connection for degenerative joint disease (DJD) of the left shoulder with impingement syndrome and bursitis, including as secondary to the Veteran's service-connected status-post laminectomy of L5-S1 with discectomy and partial laminectomy [hereinafter back disability].  

3.  Entitlement to service connection for DJD of the right shoulder with impingement syndrome and a rotator cuff tear, including as secondary to the Veteran's service-connected back disability.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, dated in November 2006 and January 2008.  In its November 2006 decision, the RO denied entitlement to a higher, compensable evaluation for the Veteran's BP; and in its January 2008 decision, the RO denied entitlement to service connection for DJD of the left shoulder with impingement syndrome and bursitis, and denied entitlement to service connection for DJD of the right shoulder with impingement syndrome and a rotator cuff tear.  When this case was initially before the Board in April 2009, it was remanded for further development.  

The issues of entitlement to service connection for DJD of the left shoulder with impingement syndrome and bursitis, including as secondary to the Veteran's service-connected back disability; and entitlement to service connection for DJD of the right shoulder with impingement syndrome and a rotator cuff tear, including as secondary to the Veteran's service-connected back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral eye disability is manifested by, at worst, corrected visual acuity of 20/25 bilaterally, a full field of vision bilaterally, and intermittent/periodic chronic symptoms of eye dryness, redness, itchiness, and sunlight discomfort.






CONCLUSION OF LAW

The criteria for a 10 percent, but not greater, disability rating for active chronic BP have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 4.75, 4.76, 7.76a, 4.84a, Diagnostic Codes (DCs) 6018, 6034, 6061-6080 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In regard to his eye disability claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  Furthermore, an RO letter dated in August 2006 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b) with regard to this claim, as stated above.  

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records, and has provided him with two VA examinations.  There is no indication from the claims file that the Veteran has received private treatment for his eye disability, and accordingly, no such records could be obtained.  Moreover, the Board is satisfied that the RO has substantially complied with the Board's April 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board notes that, in August 2009, it directed the RO to provide the Veteran with a notice letter for his claim for an increased rating for BP that was in full compliance with Vazquez-Flores v. Peake, 22 Vet App. 137 (2008) (i.e., a letter that included the specific rating criteria for an increased rating for an eye disability); to contact the Veteran and request that he provide information regarding all VA and non-VA eye treatment he had received since 2006, and obtain any records adequately identified by the Veteran; and to schedule the Veteran for a VA eye examination assessing the current severity of the Veteran's BP.  The Board also notes that, in compliance with these remand instructions, all relevant records have been obtained, including VA treatment records dated from September 2006 to January 2011; and in March 2011, the Veteran was afforded a VA eye examination that addressed the specific rating criteria for vision disabilities.  The Board acknowledges that, to date, the Veteran has not been provided with a notice letter outlining the specific rating criteria for an increased rating for the Veteran's service-connected BP. Significantly, however, insofar as Vazquez has since been overruled in relevant part, by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Board finds that another remand to provide the Veteran with further notice is not required in this case.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating for a Bilateral Eye Disability

The Veteran was originally granted service connection for BP in a September 1986 rating decision and was assigned a noncompensable evaluation, effective December 2, 1985, pursuant to 38 C.F.R. § 4.79, DC 6099-6034.  In July 2006, the Veteran submitted a claim for an increased rating for his bilateral eye disability, reporting that his disability was worse than it was currently rated.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In this regard, the Board notes that, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See id.  However, as discussed below, the record reflects that the Veteran's disability has remained fairly constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this regard, the Board notes that when, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The United States Court of Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

The Board notes that VA may consider other analogous rating criteria if warranted under the facts and circumstances of a case.  See 38 C.F.R. § 4.20 (stating that when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Specifically, evaluation of a service-connected disability in accordance with schedular criteria that closely pertain to an analogous disease in terms of functions affected, anatomical localization, and symptomatology, is permitted.  Id.  

A.  DC 6034

At the outset, the Board notes that, during the pendency of the Veteran's appeal, the schedular criteria by which eye disabilities are rated changed.  See 73 FR 66550 (November 10, 2002) (effective December 10, 2008); see also 38 C.F.R. § 4.84a, DCs 6001 to 6091 (2009).  However, because the amended regulations apply only to claims received by VA on or after December 10, 2008, that version of the eye regulations will not be applied here.  See id.  

The Veteran's bilateral eye disability is currently rated under 38 C.F.R. § 4.84a, DC 6034, which evaluates pterygium of the eye.  Under the old DC 6034, pterygium is to be rated on loss of vision, if any.  In this regard, the Board notes that loss of vision may be evaluated based on impairment of visual acuity and/or impairment of visual field.  38 C.F.R. § 4.84a, DCs 6061 to 6080.  

Impairment of visual acuity is rated under diagnostic codes 38 C.F.R. § 4.84a, DCs 6061 to 6079.  In rating impairment of visual acuity, the best distant vision obtainable after best correction by glasses will be the basis of rating, except (1) in cases of keratoconus in which contact lenses are medically required, or (2) if there exists a difference of more than four diopters of spherical correction between the two eyes.  38 C.F.R. § 4.75.  In this case, however, there is no evidence indicating that the Veteran has been diagnosed with keratoconus, or that there is a difference of more than four diopters of spherical correction between his two eyes.  Accordingly, the best distant vision obtainable after best correction by glasses will be the basis of his visual acuity rating. 

Under DCs 6061 to 6079, a noncompensable rating is assigned if corrected visual acuity is 20/40 or better in both eyes.  38 C.F.R. § 4.84a, DC 6079.  A 10 percent rating is assigned for vision of either 20/40 or 20/50 in one eye and 20/50 in the other, or vision of 20/40 in one eye and 20/70 or 20/100 in the other.  38 C.F.R. § 4.84a, DC 6078.  A 20 percent evaluation is assigned for vision of 20/70 in one eye and 20/50 in the other, or vision of 20/100 in one eye and 20/50 in the other.  38 C.F.R. § 4.84a, DC 6078.  A 20 percent evaluation is also assigned for vision of 20/200 in one eye and 20/40 in the other, or vision of 15/200 in one eye and 20/40 in the other.  38 C.F.R. § 4.84a, DC 6077.  Higher disability ratings are available for additional loss of visual acuity.  38 C.F.R. § 4.84a, DCs 6061-6077.  

Impairment of visual field is rated under 38 C.F.R. § 4.84a, DC 6080.  Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76.  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  38 C.F.R. § 4.76a.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a.  

Under DC 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to 15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  Higher disability ratings are available for additional loss of the visual field.  38 C.F.R. § 4.84a, DC 6080.  

Based on a thorough review of all of the evidence of record, including two VA examination reports, the Veteran's VA treatment records, and the Veteran's statements in support of his claim, the Board finds that the preponderance of the evidence is against entitlement to a compensable evaluation for the Veteran's BP on the basis of loss of vision.  

In making this determination, the Board finds it significant that, throughout the duration of this appeal, the Veteran's BP has been manifested by corrected visual acuity of no worse than 20/25 in both eyes.  Specifically, at his September 2006 VA examination, the Veteran demonstrated corrected visual acuity of 20/20 in both eyes, and at that time, the examiner noted that the Veteran's loss of vision was caused by, or the result of, his non-service connected refractive error.  Additionally, at his March 2011 VA examination, the Veteran demonstrated corrected visual acuity of 20/25 in the right eye and 20/20 in the left eye, and the examiner again reported that the Veteran's loss of vision was caused by, or the result of, his non-service connected refractive error.  Further, VA treatment records dated in July 2007 and January 2011 reveal that the Veteran had corrected visual acuity of 20/20 bilaterally; and during VA treatment in March 2009, the Veteran demonstrated corrected visual acuity of 20/25 bilaterally.  

As noted above, under DCs 6061 to 6079, a higher disability rating of 10 percent based on loss of visual acuity is not warranted unless the Veteran demonstrates corrected vision of either 20/40 or 20/50 in one eye and 20/50 in the other, or vision of 20/40 in one eye and 20/70 or 20/100 in the other.  38 C.F.R. § 4.84a, DC 6078.  In this case, although the Veteran has reported that his vision is continually worsening such that he must get a new pair of glasses every year, the medical evidence of record reveals that his corrected visual acuity is, at worst, 20/25 in both eyes.  Accordingly, he does not meet the requirements for a 10 percent evaluation under DC 6078, and as such, he is not entitled to an increased rating based on loss of visual acuity.   

Moreover, in determining that the Veteran is not entitled to a compensable evaluation for his BP on the basis of loss of vision, the Board finds it significant that the Veteran has consistently been noted to have a full field of vision in both eyes.  In this regard, the Board notes that, during VA treatment in July 2007 and March 2009, the Veteran was found to have grossly normal visual fields in both eyes.  Similarly, at his September 2006 and March 2011 VA examinations, the Veteran was noted to have no field deficits by confrontation.  

As noted above, under DC 6080, a higher evaluation of 10 percent based on loss of visual field is not warranted unless there is concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to 15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  In this case, however, the Veteran has consistently been shown to have a visual field that is within normal limits, with no deficits on confrontation.   As such, the record fails to show that the Veteran has any quantifiable loss in his field of vision, and much less, concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to 15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally, as is required for a higher, compensable evaluation.  Accordingly, because the Veteran has consistently demonstrated a full field of vision in both eyes, he does not meet the criteria for a higher 10 percent rating based on field of vision loss under DC 6080, and as such, he is not entitled to an increased rating on the basis of loss of visual field.   

Therefore, based on a review of the all of the evidence of record, the Board concludes that, insofar as the Veteran's BP is not manifested by any loss of vision (i.e., any loss of visual acuity or any loss of field of vision), he is not entitled to a higher, compensable rating under 38 C.F.R. § 4.84a, DC 6034.  


B.  DC 6018

However, the Board again notes that VA may consider other analogous rating criteria if warranted under the facts and circumstances of a case.  See 38 C.F.R. § 4.20 (stating that when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Specifically, evaluation of a service-connected disability in accordance with schedular criteria that closely pertain to an analogous disease in terms of functions affected, anatomical localization, and symptomatology, is permitted.  Id.  

In this case, the Board has considered whether the Veteran is entitled to an increased rating under 38 C.F.R. § 4.84a, DC 6018, which rates chronic conjunctivitis.  In this regard, the Board again notes that, during the pendency of the Veteran's appeal, the schedular criteria by which eye disabilities are rated changed.  See 73 FR 66550 (November 10, 2002) (effective December 10, 2008); see also 38 C.F.R. § 4.84a, DCs 6001 to 6091 (2009).  However, because the amended regulations apply only to claims received by VA on or after December 10, 2008, that version of the eye regulations will not be applied here.  See id.  

Under the old DC 6018, a noncompensable evaluation is assigned for healed chronic conjunctivitis without residuals, and a 10 percent evaluation is assigned for active conjunctivitis with objective symptomatology.  In this regard, the Board notes that the maximum rating available for chronic conjunctivitis is 10 percent.  38 C.F.R. § 4.84a, DC 6018 (2008).  

Based on a thorough review of all of the evidence of record, including two VA examination reports, the Veteran's VA treatment records, and the Veteran's statements in support of his claim, the Board finds that the Veteran's service-connected eye disorder may be assigned a 10 percent evaluation by analogy to the symptoms for active chronic allergic conjunctivitis under Diagnostic Code 6018.  

In making this determination, the Board finds it significant that, at the time of his September 2006 VA examination, the Veteran was diagnosed with mild allergic conjunctivitis, and an examination of the conjunctiva revealed a very small bilateral nasal pinguecula.  

Further, the Board acknowledges that, at the time of the Veteran's March 2011 VA examination, the examiner provided the opinion that none of the Veteran's symptoms were caused by, or the result of, his very small bilateral nasal pinguecula.  Significantly, however, the Board points out that, in providing this opinion, the March 2011 VA examiner failed to provide any explanation or rationale for his conclusion.  Moreover, the Board highlights that, contrary to this opinion, the same VA examiner also specifically stated that an examination of the conjunctiva revealed a very small bilateral nasal pinguecula.  In this regard, the Board finds the findings and conclusions of the March 2011 VA examination report to be internally inconsistent.  As such, because the March 2011 VA examiner failed to provide an explanation for his opinion that the Veteran's symptomatology was not caused by, or related to, the Veteran's BP, and because the examination report appears to be internally inconsistent, the Board finds this opinion to be of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Accordingly, considering all of the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's symptoms of dryness, redness, itchiness, and sunlight discomfort are also manifestations of his service-connected BP, and that this condition is manifested by active objective symptomatology.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, the Board concludes that the Veteran is entitled to a 10 percent rating by analogy to active chronic conjunctivitis under 38 C.F.R. § 4.84a, DC 6018, which is the maximum schedular rating available under this diagnosed code.      


C.  DC 6017

The Board has also considered whether the Veteran is entitled to a higher rating under 38 C.F.R. § 4.84a, DC 6017, which rates chronic trachomatous conjunctivitis.  In this regard, the Board acknowledges that, under DC 6017, a 30 percent rating is available for chronic trachomatous conjunctivitis with active pathology.  Significantly, however, this condition has not been diagnosed and, in any event, is rated based on visual impairment which as discussed previously, does not provide a basis for a higher rating.  


D.  Other Diagnostic Codes

As noted above, a Veteran can receive separate disability ratings for different problems or residuals of an injury as long as the separate ratings are not for the "same disability" or the "same manifestation" (i.e., the symptomatology for any one of the conditions is not duplicative of, or overlapping with, the symptomatology of the other conditions).  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

In this case, the Board has considered the applicability of 38 C.F.R. § 4.84a, DCs 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, and 6035.  Significantly, however, because there is no evidence of record indicating that the Veteran has developed uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, intra-ocular hemorrhage, detachment of the retina, an unhealed injury of the eye, tuberculosis of the eye, localized scarring/atrophy/irregularities of the retina, glaucoma, new benign or malignant growths of the eye, central nystagmus, ptosis, ectropion, entropion, lagophthalmos, loss of eyebrows, loss of eyelashes, epiphora, optic neuritis, cataracts, aphakia, paralysis of accommodation, dacryocysititis, loss of portion of eyelids, dislocation of lens crystalline, or keratoconus, as a result of his service-connected BP, these diagnostic codes are inapplicable.     


III.  Extraschedular Consideration

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b) (2010).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's BP (i.e., corrected visual acuity of 20/25 in both eyes, field of vision within normal limits, and intermittent/periodic dryness of the eyes, eye itching, red eyes, and sunlight discomfort) are not shown to cause any impairment that is not already contemplated by the rating criteria discussed above (i.e., DCs 6017, 6018, 6034, and 6061 to 6080), and the Board finds that the rating criteria reasonably describe his disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to a 10 percent, but not greater, by analogy to active conjunctivitis under Diagnostic Code 6018 for the Veteran's BP is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Unfortunately, with regard to the Veteran's bilateral shoulder condition, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's private treatment records, and the Veteran should be afforded another VA examination assessing the etiology of his bilateral shoulder condition.  

The Veteran contends that service connection for a bilateral shoulder condition is warranted because this condition is secondary to his service-connected back disability.  In this regard, the Veteran has reported that, due to his service-connected back disability, he has been required to sleep on his left and/or right side, which has resulted in bilateral shoulder pain since approximately 1997.  See Veteran's September 2007 claim, October 2007 statement, and October 2008 substantive appeal.  Moreover, the Veteran has reported that, at the time of his in-service back surgery, he was advised to sleep on his side because this would help alleviate the Veteran's back pain.  See Veteran's October 2007 statement and October 2008 substantive appeal.  

Based on a review of the claims file, the Board finds that another VA medical examination and opinion is necessary before the Board renders a decision in this case.  In this regard, the Board acknowledges that, in November 2007, the Veteran was afforded a VA joint examination, and at that time, the examiner provided the opinion that the Veteran's currently diagnosed bilateral shoulder condition (i.e., a right rotator cuff tear and left shoulder impingement syndrome) were not caused by the Veteran's service-connected status-post laminectomy at L5-S1 with discectomy and partial laminectomy.  Moreover, the Board notes that, in support of this opinion, the VA examiner stated that the back and the shoulder were two different anatomical entities, and that there was no medical literature indicated that lying on one side can predispose a rotator cuff tear or impingement.  Significantly, however, although the November 2007 VA examiner provided an opinion as to whether the Veteran's current bilateral shoulder condition was caused by his service-connected back disability, he failed to provide an opinion as to whether the Veteran's current bilateral shoulder condition was aggravated by his service-connected back disability.  In this regard, the Board highlights that service connection may be granted for a disability that is proximately due to or the result of a service-connected disability and where aggravation of a non-service connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Accordingly, the Board finds the November 2007 VA examination report to be inadequate for rating purposes, and as such, this matter must be remanded in order to afford the Veteran another examination assessing whether the Veteran's current bilateral shoulder condition was caused or aggravated by his service-connected back disability.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

 Additionally, as this case must be remanded for the foregoing reason, on remand, copies of any recent VA treatment records regarding the Veteran's left and/or right shoulder disability should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).  In this regard, the Board notes that the most recent VA treatment records on file are dated in January 2011.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must make arrangements to obtain any recent treatment records regarding the Veteran's left and/or right shoulder disability from the VA Medical Center in San Juan, the Commonwealth of Puerto Rico, dated from January 2011, forward.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Once the foregoing development has been completed, schedule the Veteran for a VA orthopedic examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any left and/or right shoulder disabilities found to be present.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left and/or right shoulder condition had its clinical onset during active service or is related to any in-service disease, event, or injury.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected status-post laminectomy of L5-S1 with discectomy and partial laminectomy either: (a) caused or (b) aggravated any current left and/or right shoulder condition.  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's shoulder condition has undergone an identifiable permanent increase in severity that was proximately due to his service-connected back condition.  

In providing these opinions, the examiner should specifically acknowledge and address the Veteran's contentions that, as a result of his service-connected back condition, he has had to sleep on his side in order to alleviate his back pain, and that 20 years of sleeping with pressure and weight on his shoulders either caused or aggravated his current bilateral shoulder condition.  See Veteran's September 2007 claim, October 2007 statement, and October 2008 substantive appeal.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

4.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


